Citation Nr: 0532784	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim for service connection 
for sinusitis.  

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim for service connection 
for headaches.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to April 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

While VA examinations were conducted in August 2004, to 
include one regarding the veteran's complaints of sinusitis, 
it is the Board's conclusion that it would be helpful to also 
obtain examinations pertaining to the veteran's hypertension 
and headaches.  While service medical records and post 
service treatment records do not include references to 
hypertension or headaches until several years after service, 
no VA examiner has specifically addressed the veteran's 
assertion that his hypertension and headaches were caused or 
aggravated by his military service, to include stress.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Furthermore, additional VA treatment records were added to 
the claims file after the September 2004 supplemental 
statement of the case, some of which were not previously of 
record.  These records include notations of treatment for 
hypertension and headaches as well as continued use of 
medications for nasal secretions and congestion.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO.  In Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), 
the Federal Circuit Court emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should obtain all VA 
treatment records dated subsequent to 
June 2005 and associate them with the 
claims file.  

2.  The veteran should also be afforded 
the appropriate VA examination(s) to 
determine whether he has hypertension or 
migraine headaches of service origin.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is very 
likely, at least as likely as not, or 
highly unlikely that hypertension or 
migraine headaches, if present, are/is 
causally related to any incident of 
service.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims of 
entitlement to service connection for 
service connection for hypertension, and 
whether new and material evidence has 
been submitted which is sufficient to 
reopen the previously denied claims for 
sinusitis and migraine headaches.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

